DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 6/30/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 4/8/2020.  These drawings are acceptable.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak et al., US 20130164585 (hereinafter, Kwak).
As to Claim 1:
	Kwak discloses a secondary battery module (see “… secondary batteries 190 are stacked in a battery module…”, [0054]) that includes a plurality of stack units, each of the stack units comprising:
at least one non-conductive plate member (see “… main body portion 151a… relatively low rigidity and being insulated from an external environment…”, [0052]);
at least one conductive member fixed to the plate member (see “… terminal member…” [0048]; “… a conductive plate 130b…”, [0078]);
a secondary battery stacked on the plate member (see [0048, 0054, 0078], Fig. 1); and
at least one electrode terminal sticking out of a side face of the secondary battery, and held by the conductive member (see “… lead tab 120 that is electrically connected to the battery cell 110 and protrudes from the battery cell 110…”, [0040, 0050, 0058], Fig. 1).
As to Claim 2:
(see “… terminal member…” [0048]; “… a conductive plate 130b…”, [0078]; see Fig. 2 and 4).
As to Claim 3:
	Kwak discloses the conductive member holding the electrode terminal includes a component A abutting one face of the electrode terminal, and a component B abutting another face of the electrode terminal (see “… terminal member…” [0048]; “… a conductive plate 130b…”, [0078]; see Fig. 2 and 4).

    PNG
    media_image1.png
    626
    779
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1114
    823
    media_image2.png
    Greyscale

As to Claim 5:
	Kwak discloses the conductive member is fixed only to one of the plate members, the one being arranged on the conductive member on one side (see Fig. 1 and 4; see “… terminal member…” [0048]; “… a conductive plate 130b…”, [0078]; see Fig. 2 and 4).
As to Claim 6:
	Kwak discloses the secondary battery7 module is structured so that: pressure is applied to the conductive member; and
(see “… connection member 181 may be screw-combined with the spiral groove…”, [0072], Fig. 1 – as shown when the pressure is applied via the screw, the conductive member holds the electrode terminal together and when the screw is disconnected, the conductive member is released from the electrode terminal).
As to Claim 7:
	Kwak discloses the conductive member has circular holes with grooves/notches where the electrode terminal is held (see “… connection member 181 may be screw-combined with the spiral groove…”, [0072], Fig. 1).
As to Claim 8:
	Kwak discloses the conductive member holds the electrode terminal between one and another one of the plate members, the one being arranged on the conductive member on one side, the other one being arranged on the conductive member on another side (see “… secondary batteries 190 are stacked in a battery module…”, [0054] – the other battery is placed on of the battery shown on Figure 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., US 20130164585 (hereinafter, Kwak), as applied to claim 1 above, and further in view of Lin et al., US 20180175357 (hereinafter, Lin).
	Kwak discloses the component A is fixed to a first of the plate members, the one being arranged on the component A on one side, and the component B is fixed to the first of the plate members (see Fig. 1 and 4; see “… terminal member…” [0048]; “… a conductive plate 130b…”, [0078]; see Fig. 2 and 4).
	However, Kwak does not disclose the component B is fixed to another plate member.
	Kwak does however shows that the battery cells can be stacked upward [0054] but does not indicate how the component or housing are fixed to one another.
	In the same field of endeavor, Lin also teaches a battery module connected together in a stacked structure as shown in Figure 2 similar to that of Kwak.  Lin further discloses that the housing the conductive structure and housing are connected together as shown in Figure 2 and 6 as to aid with the alignment of the battery module and facilitate connection of the battery cells.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the housing and conductive structure of the individual battery cells as to form a stacked battery module as taught by Lin that can form a rigid structure that can facilitate alignment and connection of the battery cells.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., US 20130164585 (hereinafter, Kwak), as applied to claim 1 above, and further in view of Lee et al., US 20060267545 (hereinafter, Lee).
(see Fig. 1 – the hooking part or the curved part is shown below).  
    PNG
    media_image3.png
    458
    612
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    501
    media_image4.png
    Greyscale

	Kwak does disclose the hooking part as to align the terminal 120 along the side of the conductive member.  Kwak also discloses protrusions as shown above to align the conductive member 160 on the side plate.  However, Kwak does not disclose that the hook part is arranged along the side surface of plate member.
	In the same field of endeavor, Lee also discloses a battery pack having conductive terminal hooking onto a plate ([0064, 0065], Fig. 6) similar to that of Kwak.  Lee further discloses the conductive structure hook onto the plate 22 as shown in  Figure 6 as to align within the structure even when swelling of the battery cells occur [0065].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the hooking structure along the plate as taught by Lee to the structure of Kwak as to aid alignment of the battery cells even when there are internal/external pressure that causes the battery to break apart ([0065], Fig. 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723